DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Status of Claims
Claims 1 – 2, 6 – 7 are pending. Claims 3 – 5 are directed toward non-elected groups/species. Claims 11 – 20 have been cancelled.  Claims 8 – 10 and 21 – 23 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunjian (U.S. Patent Publication 2017/0055689 A1).
Regarding Independent Claim 1, Gunjian teaches a cleaning device (brush, 10; Fig. 5), comprising: a handle (handle, 1); and a first cleaning member (Annotated Fig. 5) coupled to the handle (12; Fig. 5), the first cleaning member (Annotated Fig. 5) comprising: a first finger (Annotated Fig. 5) 

    PNG
    media_image1.png
    560
    563
    media_image1.png
    Greyscale

Regarding Claim 2, Gunjian teaches the cleaning device (brush, 10; Fig. 5) wherein the first compliant member (60) includes a plurality of chain links (outer and inner coil links, 62 and 64) coupled together (Fig. 6). 
Regarding Claim 24, Gunjian teaches the cleaning device (brush, 10; Fig. 5) wherein the first finger (Annotated Fig. 5) and the second finger (Annotated Fig. 5) are configured to flex during use (Annotated Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vosbikian et al (U.S. Patent Publication No. 2010/0154824A1).
Regarding Independent Claim 1, Vosbikian teaches a cleaning device (cleaning element, 2; Fig. 1), comprising: a handle (handle, 10); and a first cleaning member (base member, 6) coupled to the handle (10; Fig. 1), the first cleaning member (6) comprising: a first finger (stabilizing arm, 22); a second finger (stabilizing arm, 24) spaced apart from the first finger (22); and a compliant member (bristles, 46 with bottom surface 48) extending from the first finger (22) to the second finger (24), the compliant member (60) being constructed at least partially from a material (Paragraph [0046]);wherein the first finger (22) and the second finger (24) are shafts (Fig. 1) extending from the handle (10); wherein the first finger (22) is spaced from the second finger (24) to accommodate a cross- member of a grate between the first finger (22) and the second finger (24) such that the compliant member (46) contacts the cross-member ("As to the first finger is spaced from the second finger to accommodate a cross-member of a grate such that the compliant member contacts the cross member, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II).  However, because the cleaning device of the Vosbikian is structurally similar to that instantly claimed, the cleaning device appears capable of being operated as claimed with similar if not identical claimed characteristics since the two fingers of Vosbikian allow for the bristles to contact any surface being cleaned."

Vosbikian, however, does not explicitly teach the compliant member being constructed at least partially from a metallic material, however, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the bristles of Vosbikian being constructed at least partially from a metallic material, as the reference teaches bristles made of other materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

    PNG
    media_image2.png
    713
    552
    media_image2.png
    Greyscale

Regarding Claim 6, Vosbikian teaches a first cleaning member (base member, 6) and a second cleaning member (cleaning member, 70) coupled to the handle (via base member, 6; Fig. 1).
Regarding Claim7, Vosbikian, however, teaches the cleaning device (Fig. 1) wherein the first cleaning member (base member, 6) and the second cleaning member (cleaning member, 70) are rotatatably coupled to the handle (the base member can be rotated via connections at 42 and cleaning member, 70 is rotatably connected to the at least one side surface of the base member and a second .  
Allowable Subject Matter
Claims 8 – 10 and 21 – 23 are allowed.
4Response to Arguments
Applicant's arguments filed on December 20, 2021 with respects to rejected claims 1 – 2 and 6 – 10 under 35 USC 102 and 103 have been fully considered and are not persuasive, therefore, the rejection is maintained.   
As discussed in Interview dated November 29, 2021, the claim amendments presented did not overcome the art of record.
Applicant's arguments filed on May 17, 2021 with respects to amended claims 1 – 2, and 6 – 7 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Gunjian remains applicable to teaching the structural limitations of the instant application.  
Contact Information                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723